Opinion filed February 14, 2019




                                        In The


        Eleventh Court of Appeals
                                      ___________

                                  No. 11-19-00019-CR
                                      ___________

            EX PARTE JOEL FERNANDO MALDONADO


                     On Appeal from the 161st District Court
                              Ector County, Texas
                       Trial Court Cause No. B-19-001-W


                     MEMORANDUM OPINION
      Joel Fernando Maldonado stands charged in New Mexico with the crime of
criminal sexual penetration in the 2nd degree, and the governor of Texas has issued
an extradition warrant. In this appeal, Maldonado attempts to challenge the district
court’s “Judgment of Extradition.” We dismiss the appeal for want of jurisdiction.
      The only authorized means in which to challenge the legality of a governor’s
extradition warrant is the filing of an application for writ of habeas corpus. Ex parte
Chapman, 601 S.W.2d 380, 382–83 (Tex. Crim. App. 1980); Ex parte Walker, 350
S.W.3d 417, 419 (Tex. App.—Eastland 2011, pet. ref’d); see TEX. CODE CRIM.
PROC. ANN. art. 51.13, § 10 (West 2018). In an extradition proceeding, a trial court’s
denial of an application for writ of habeas corpus would be an appealable order;
however, any other gratuitous action or order that a trial court may enter with respect
to extradition would not be appealable. Chapman, 601 S.W.2d at 383.
        The documents on file in this court do not reflect that an application for writ
of habeas corpus was filed or denied. Upon discussing the matter with the district
clerk’s office, this court issued a letter in which we indicated that it did not appear
that an appealable order had been entered in this cause. In that letter, we directed
Maldonado’s counsel to provide this court with a response showing grounds to
continue the appeal. Maldonado’s counsel has filed a response in which he indicates
that he has no further documentation, such as an “appealable document,” to provide
this court. He asserts that Maldonado is entitled to appeal his extradition to New
Mexico, and he asks this court to issue an order to that effect. Because this court’s
jurisdiction in extradition proceedings is limited to the consideration of an appeal
from the denial of relief on an application for writ of habeas corpus, we lack
jurisdiction to consider this appeal and must dismiss it. See Chapman, 601 S.W.2d
at 383.
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM
February 14, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.



        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2